Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 1 of 51 PageID #: 2368




        WEST VIRGINIA
        Department of


              &WESr&
             o
                              C~
        f$'g  ,   .   (gllE




             Resaurces
    Sa e at Home West Virginia
    Strengthening families R children within their home communities




                         Semi-Annual
                        Progress Report
             April 1, 2017 — September 30, 2017




                                                                               D 057473
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 2 of 51 PageID #: 2369




                        West Virginia Department of
                        Health and Human Resources

                      Bureau for Children and Families

                         350 Capitol St. Room 730
                          Charleston, WV 25301
                              (304) 356-0268
                            www.dhhr.wv. ov




                                                                               D 057474
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 3 of 51 PageID #: 2370




                                                                           Sa e at Home West Ilir inia




Table of Contents




 I.     Demonstration Overview.

 II.    Demonstration Status, Activities, and Accomplishments

 III.   Evaluation Status....                                                                  ... 22


 IV.    Significant Evaluation Findings to Date.


 V.     Recommendations and Activities Planned for Next Reporting Period.....                ....77


 Vl.    Program Improvement Policies.                                                             .80




Semi-Arumal Progress Report — October 31, 2017




                                                                                                         0057475
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 4 of 51 PageID #: 2371




                                                                                 Sa   eat Home   Blest Vir inia



I.    Overview


       West Virginia was awarded our approval to proceed with our Demonstration Project,
Safe at Home West Virginia, on October 14, 2014. Safe at Home West Virginia is high fidelity
wraparound aimed at 12-17-year old's currently in congregate care settings in West Virginia
or out-of-state and those at risk of entering a congregate care setting. West Virginia also
plans to universalize the use of the WV CANS across child serving systems.


      Recognizing the way we have traditionally practiced may not always result in the best
possible outcomes for our children and families, we are now engaging in a process that
creates a new perspective. In partnership with youth and families, we will collaborate with
both public and private stakeholders, including service providers, school personnel, behavioral
health services, probation, and the judicial system to demonstrate that children currently in
congregate care can be safely and successfully served within their communities. By providing
a full continuum of supports to strengthen our families and fortifying our community-based
services, we can demonstrate that youth currently in congregate care can achieve the same or
higher indicators for safety and well-being while remaining in their home communities.


       Safe at Home West Virginia Wraparound will help improve identification of a youth'
and family's strengths and needs; reduce the reliance on congregate care and length of stay in
congregate care; reduce the reliance on out-of-state residential care; improve the functioning
of youth and families, including educational attainment goals for older youth; improve
timelines for family reunification; and reduce re-entry into out-of-home care. The benefits of a
wraparound approach to children and families include:

        ~   One child and family team across all service environments;
        ~   The family's wraparound plan unifies residential and community treatment;
        ~   Wraparound helps families build long-term connections and supports in their
            communities;
        ~   Provides concurrent community work while youth is in residential care for a smooth
            transition;
        ~   Reduces the occurrence and negative impact of traumatic events in a child's life;
        ~   Access to mobile crisis support, 24 hours per day, seven days per week; and
        ~   Crisis stabilization without the need for the youth to enter/re-enter residential care.


Semi-Annual Progress Report — October 31, 2017




                                                                                                                  0057476
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 5 of 51 PageID #: 2372




                                                                                Sa   eat Home   Blest Vir inia




       As we begin to redirect funds from congregate care using a universal assessment and
thresholds; changing our culture of relying on bricks and mortar approaches to treatment; and
implementing wraparound to prevent, reduce, and support out-of-home care, we will free up
funding to redirect into building our community-based interventions and supports. We will
use the assessed target treatment needs from the WV CANS to guide our decision about the
best evidence-informed treatment for the targeted needs at the community level and begin to
develop a full array of proven interventions to meet the individual needs of children and
families in their communities. This approach and model will lead to our children getting what
they need, when they need it, and where they need it. It will also enhance our service delivery
model to meet the needs and build on the strengths of the families of the children.


       There are no significant changes in the design of our interventions to date.




Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057477
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 6 of 51 PageID #: 2373




                                                                                 Sa   eat Home   Blest Vir inia



                                          Theory of Change
                                     We implement CANS and NWI

                                                 So That

                    We have clear understanding of family strengths and needs

                                                  And

                    A   framework/process to address those strengths and needs

                                                 So   that

                Families will receive the appropriate array of services and supports

                                                  And

                        Are more engaged and motivated to care for themselves

                                                 So   that

                   Families become stabilized and/or have improved functioning

                                                 5o that

 Families have the knowledge and skills to identify and access community services and supports
                              and can advocate for their needs

                                                 5o that

                  Children are safely maintained in their home and/or community

                                                  And

              Families are safe, healthy, supported by community, and are successful




Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057478
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 7 of 51 PageID #: 2374




                                                                                    Sa e at Home Vi/est Vir inia




                     Safe at Home West Virginia Theory of Change



                                                                          Families have the knowledge
                                           Familes become stabilized        and skills to identify and
     We implement CANS and NWI               and/or have improved         access community services
                                                  functioning            and suports and can advocate
                                                                                 for their needs




     We have clear understanding           Families are more engaged     Children are safely maintained
     of family strengths and needs          and motivated to care for         in their home and/or
                                                   themselves                       community




        A framework/process to                Families receive the       Families are safe, healthy, and
      address those strengths and         appropriate amay of services   supported by community,and
                 needs                            and supports                   are successful




Semi-Annual Progress Report — October 31, 2017




                                                                                                                   D 057479
     Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 8 of 51 PageID #: 2375




                                                                                                                Sa   eat Home   Blest Vir inia



                                    Safe at Home West Virginia Logic Model

                                                                                                                              Intermediate/
                                                                                 Outcome              Short-term                 System
       Inputs                Interventions               Outputs                 Linkages             Outcomes                 Outcomes
~   Youth 12-17 in       ~   CAPS/CANS              ~   Number of          ~    Compre-           ~   More youth          ~   Fewer youth
    open cases               assessments                youth                   hensive               leaving                 enter
~   Flexible                 to determine               assessed with           assessments           congregate              congregate
    funding under            need for                   CAPS/CANS               lead to service       care                    care
    Title IV-E               wraparound             ~   Number of               plans better      ~   Fewer youth in      ~   The average
  waiver                     services                   youth and               aligned to the        out-of-state            time in
~ CAPS/CANS              ~   Intensive Care             families                needs of the          placernents on          congregate
  tools                      Coordination               engaged in              youth and             any given day           decreases
~ Caseworkers                model of                   wraparound              their families    ~   More youth          ~   More youth
  trained in                 wraparound                 services while     ~    Delivery of           return from             remain in their
  wraparound                 services                   youth remains           services              out-of-state            home
  service                ~   Next Steps                 at horne                tailored to the       placernents             cornrnunities
    provision                model of               ~   Number of               individual                                ~   Fewer youth
~   Multi-                   wraparound                 youth                   needs of the                                  enter foster
    disciplinary             services                   engaged in              youth and                                     care for the
    team                                                wraparound              families                                      first time
~   Courts                                              services while          results in                                ~   Fewer youth
~   Coordinating                                        in non-                 stronger                                      re-enter foster
    agencies                                            congregate              families and                                  care after
~   Service                                             care out-of-            youth with                                    discharge
    providing                                           home                    fewer                                     ~   Fewer youth
    agencies                                            placement               intensive                                     experience a
                                                    ~   Number of               needs                                         recurrence of
                                                        youth                                                                 maltreatment
                                                        engaged in                                                        ~   Fewer youth
                                                        wraparound                                                            experience
                                                        services while                                                        physical or
                                                        in congregate                                                         mental/
                                                        care                                                                  behavioral
                                                                                                                              issues
                                                                                                                          ~   More youth
                                                                                                                              maintain or
                                                                                                                              increase their
                                                                                                                              academic
                                                                                                                                rformance




        All   references to youth   in   the logic model refer to youth   in   open cases who are between 12 and 17.


      Semi-Annual Progress Report — October 31, 2017




                                                                                                                                                 D 057480
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 9 of 51 PageID #: 2376




                                                                                 Sa   eat Home   Blest Vir inia



I   I.   Demonstration Status, Activities, and Accomplishments

           Implementation of Safe at Home West Virginia officially launched on October 1, 2015
    in the 11 counties of Berkley, Boone, Cabell, Jefferson, Kanawha, Lincoln, Logan, Mason,
    Morgan, Putnam, and Wayne with the first 21 youth being referred for Wraparound
    Facilitation. West Virginia also began the process of universalizing the CANS across child
    serving systems.


       On August 1, 2016, West Virginia began Phase 2 of implementation by expanding to
the 24 counties of Barbour, Brooke, Grant, Greenbrier, Hampshire, Hancock, Hardy, Harrison,
Iewis, Marion, Mineral, Mercer, Monongalia, Monroe, Nicholas, Ohio, Pendleton,
Pocahontas, Preston, Randolph, Summers, Taylor, Tucker, and Upshur. This phase of
implementation brought in counties from each of the 4 BCF regions.

         On April 1, 2017, West Virginia began Phase 3 of implementation by expanding to          the
remaining 20 counties of; Braxton, Clay, Jackson, Roane, Ritchie, Doddridge, Pleasants, Wood,
Marshall, Tyler, Wetzel, Calhoun, Gilmer, Wirt, Fayette, Raleigh, McDowell, Wyoming, Mingo,
and Webster. This phase brought the entire state into full implementation.


              September 30, 2017, 1,172 youth have been enrolled in Safe at Home West
           As of
Virginia. West Virginia has returned 58 youth from out-of-state residential placement back
to West Virginia, 171 Youth have stepped down from in-state residential placement to their
communities, and 15 youth have returned home from an emergency shelter placement.
West Virginia has been able to prevent the residential placement of 713 at risk youth.


          The breakdown of placement type at time of enrollment is as follows:
             ~     83 were or are in out-of-state residential placement at time of enrollment
                   with 58 returning to WV
             ~     264 were or are in in-state residential placement at time of enrollment with
                   171 returning to community
             ~     789 were or are prevention cases at time of enrollment with only 76 entering
                   residentia placement
                             I




             ~     36 were or are in an emergency shelter placement at time of enrollment with
                   15 returning to their community



Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057481
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 10 of 51 PageID #: 2377




                                                                                                    Sa e at Home IiIrest Vir inia




                           Safe at Home WV Enrollment
                                (ICumulative Count)
                                                                                        121




             1MXt         15-Nav          15-9e»            16.fan            16*feb   16-Ma




                 Number of Safe at Home WV Participants
                              by Outcome

                 Prevented fram Enterln6                                          51
                                                                                  51
                     Residenral care                                         25         n 16 Mar
                                                        6
                                                                        19              I 16 feb
            fteturn ta Cemtntinity fram   In-                     1»
                                                                                        $ 16 Jan


         Return to Ceminuntte fram Gut
                      ol'tate
                      Reside ntiel
                                                ~
                                                p   4
                                                             11
                                                                   16
                                                                                        II 15 Oee

                                                                                        s 15.Nav




 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                    D 057482
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 11 of 51 PageID #: 2378




                                                                                                        Sa e at Home iiirest Vir i hi a




                                   Safe at Home WV Enrollment
                                        (CUmulative Countj


                                                                                  21G




                -""iill1'+
                                                                           180
                                                                   132




                              5)+   I,~~            &+    +~                     q+     I
                                                                                            3   +   9

                      ~ra'afe
                       at Horne Participants
                           by ()utcoiTIe
                             (as of 9-I-16)

                                                                         160
                                                                   125
                                                              84
                                                     59
         Prevented frarh Entering                   52
             Re side ntia I Care                  3Y
                                                 31
                                                 31
                                                23
                                           8
                                                    33
                                               g4
   Return ta Camrnanity fram Out
         af stat» ResKIe htlel                 16
                                           p4

                                                         64
                                                         61
                                                     46
                                                 29
    Return ta Camrhunity from In-               25
          State Re side ntla I                 23
                                               19
                                               14




       Aeturn ta Carnmunity frarh
           she IIe r Plaeerhent




                                                                                                                                   10
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                          D 057483
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 12 of 51 PageID #: 2379




                                                                                                Sa e at Home Iiirest Vir inia




                                               Number Enrolled in Safe at Home VlV
                                                      (Cumulative Count)
                                                     As of March 31, 2017
                                                                                               662
                                                                                      618
                                                                             572
                                                          520
                                   450




           Gct-16              Nov-16                                       Jan-17   Feb-17   IViar-17




          Number of Safe at Home WV Participants
                       by Outcome
                   (Cumulative Count)
                  As of March 31, 2017

                                            171
                                             199
   Prevented fram Entering                         265
       Reside ntla I Care                           275
                                                    309
                                                      335

                                   33
      Return to Community          33                           ~ Oct-16
       from Out of State           38
                                   39                           a Nav-16
           Re side ntlal            41
                                    41                          a Dec- 16
                                     66                         a lan-17
                                     73
     Return to Communltr              77                        a Feb-17
   from In State Residential           93                       ~ Mar-17
                                         108
                                         114

                               2
                               3
     Return to Communey
    from Shelter Placement     7
                               7
                               7




 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                D 057484
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 13 of 51 PageID #: 2380




                                                                                                  Sa e at Home iilest Vir inia




                        Number Enrolled in Safe at Home WV
                               (Cumulative Count)

                                                                           g24 100g 1,114 1,172
       426 450              520


       ~b        ~co        ~co

            yo         ps         gQ       pe         +e'Q



            Number of Safe at Home WV
             Participants by Outcome
                   (Cumula ive Count)
                                                       402
                                                        453
      Prevented from
                                                          525
    Entering Residential
            Care                                           582
                                                              669
                                                               713

                                           45
   Return to Community                     48
                                            49
    from Out of State                                        ~ Apr-17
        Residential                         49
                                            55               ~ May-17
                                       I    58
                                                             ~ Jun e-1 7
                                                118          ~ July-17
   Return to Community                          125
                                                125          ~ Aug-17
       from ln State
        Residential                             129          ~ Sept-17
                                                 157


                                           7
                                           8
   Return to Community
                                           8
       from Shelter
                                           11
        Placement
                                           13
                                       I   15




                                                                                                                          12
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                 D 057485
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 14 of 51 PageID #: 2381




                                                                               Sa   eat Home   Blest Vir inia




         Aspart of our ongoing tracking and monitoring the Local Coordinating Agencies and
  the BCF Regional Social Service Program Managers turn in tracking logs that provide status
  updates on all cases. This also allows the identification of barriers to cases progressing.

          Leading up to our first Safe at Home West Virginia referrals West Virginia developed a
  program manual and family guide as well as DHHR/BCF policies, desk guides and trainings.
  All staff and providers were provided with Wraparound 101 training, an overview of the
  wraparound process, Family and Youth engagement training that is part of our Family
  Centered Practice Curriculum, and CANS training. The West Virginia Department of Health
  and Human Resources (DHHR) instituted weekly email blasts that go out to all DHHR staff
  and our external partners. These email blasts focused on educating us on the 10 principles
  of Wraparound, family and youth engagement, and ongoing information regarding Safe at
  Home West Virginia. We also implemented a bi-monthly newsletter that reaches all of our
  staff and external partners, conducted presentations across the state as well as media
  interviews and private meetings with partners. These activities continue as specific to each
  phase of implementation and across the state. Our weekly email blasts and newsletters
  now reach over 1,000 partners. All program materials, newsletters, as well as other
  pertinent information are posted on our website for public viewing and use.

         During the previous reporting period, West Virginia implemented the recommendations
 of our evaluator. This included the development of a professional white paper guiding the
 Local Coordinating Agency Clinical Supervisors in further professional development of the
 wraparound facilitators regarding engagement. BCF developed a similar transfer of learning
 process for use by Child Protective Service Supervisors and Youth Service Supervisors to assist
 the professional development of BCF staff regarding engagement. Our evaluator provided
 West Virginia with 4 case examples from the fidelity reviews they conducted during the
 previous reporting period. The 4 cases provided examples of successful case progression and
 outcomes that could be directly correlated to engagement. Those cases were used with staff
 during transfer of learning discussions. West Virginia continues with this recommendation to
 further develop and strengthen engagement skills.




                                                                                                         13
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057486
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 15 of 51 PageID #: 2382




                                                                                 Sa   eat Home   Blest Vir inia



        During this reporting period, West Virginia has continued our work through the Local
 Coordinating Agencies to continue to build capacity to meet the needs of Safe at Home WV
 youth. LCA's have added mentors, therapists, and transportation aides in response to the
 service needs of clients. The Local Coordinating Agencies continue to work with their
 respective counties to build more externalsupports and services, especially volunteer services
 that will continue to partner with and support our families and youth as their cases transition to
 closure. This is often a challenge in rural communities but it is also exciting to see creative
 responses. One community organization came together to right a grant for public
 transportation to serve the larger community in their small ruralarea.

         West Virginia has worked with the Capacity Building Center for States to develop a
 strategic plan to support the wavier as well as other BCF initiatives and needs. The Capacity
 Building Center for States provided a marketing consultant to assist with the development of
 a 1 page informational document about Safe at Home West Virginia. The document is
 written in layman terms and is being utilized by the department as well as any of our
 partners to inform and solicit community level support for the youth and families being
 served through Safe at Home West Virginia. This document is available for public use and
 may be accessed and printed from the Safe at Home West Virginia Website, safe.wvdhhr.org.
 West Virginia took this learned skill and updated the one page flyer to be more current and
 also developed a one page flyer for use to guide the community on identifying youth in the
 target population and who to contact for possible referral to Safe at Home West Virginia.

         In July2015, in preparation for Phase 1 implementation, the Bureau for Children and
  Families released a request for applications for Local Coordinating Agencies to hire and
  provide Wraparound Facilitators. The grant awards were announced on August 25'". The
  grants provided startup funds for the hiring of wraparound facilitators and to assure a daily
  case rate for facilitation and flexible funds for providing the necessary wraparound services.


         The Local Coordinating Agencies could hire their allotted wraparound facilitators in 3
  cohorts. West Virginia believed this would be the best process to use to assure their ability
  to hire and train their staff as referrals began to flow.

         For Phase 2 implementation      the Bureau for Children and Families released   a   request
  for application for Local Coordinating Agencies to hire and provide Wraparound Facilitators
  on February 26, 2016. The grant awards were announced on March 28, 2016. West Virginia
  adjusted the grant awards based on lessons learned from Phase 1 implementation and

                                                                                                           14
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057487
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 16 of 51 PageID #: 2383




                                                                               Sa   eat Home   Blest Vir inia



  required the Local Coordinating Agencies to hire their allotted positions prior to the
  implementation date. More time was allowed between the grant award date and the actual
  implementation of referrals to assure facilitators could receive required training.

         This same process was followed in preparation of Phase 3 implementation. The same
  communication plan was implemented with staff and community partners. Case reviews
  and selection have followed the same process and referrals were prepared for
  im p le me nta t io n.


         West Virginia held an "onboarding" meeting with the Phase 1 Local Coordinating
  Agencies on September 16, 2015, for the Phase 2 Local Coordinating Agencies on June 7,
  2016, and for the Phase 3 Local Coordinating Agencies March 29, 2017 to assure consistency
  as we move forward. We then hold monthly meetings for the first 4 months and move to
  semi-monthly or quarterly. These meetings allow for open discussion and planning with
  regard to our processes and outcomes as well providing peer support and technical
  assistance among the agencies. Activities of this group include the updating of the
  wraparound plan form, updating the monthly progress summary, developing advanced
  training specific to the wraparound facilitation, working with our Grants division to update
  the monthly grant report to simplify reflecting performance measures and outcomes, and
  implementation of evaluation recommendations.

         Inpreparation for Phase 1 implementation the local DHHR staff began pulling
  possible cases for referral for review and staffing during the months of August and
  September so that the referral process could go smoothly and the first referrals sent to the
  Local Coordinating Agencies on October 1, 2015. For Phase 2 implementation this same
  process was used during the months of June and July to prepare for the first referrals that
  were sent on August 1, 2016. For Phase 3 implementation this same process was used
  during the months of February and March for the first referrals to be sent on April 1, 2017.
  We found this process to work well and it has been used in preparation for all
  implementation phases.

         The Phase 1 initial startup grant period of 1 year expired on August 30, 2016 and the
  Phase 2 initial startup grant period of 1 year expired on April 30, 2017. In preparation for
  this the Bureau for Children and Families prepared a provider agreement that includes all of
  the activities and requirements of the newest statement of work for Local Coordinating

                                                                                                         15
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057488
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 17 of 51 PageID #: 2384




                                                                                 Sa   eat Home   Blest Vir inia



  Agencies and Wraparound Facilitation as well as the Results Based Accountability outcomes
  and performance measures that are outlined in the grants. All original provider agencies
  have signed the provider agreements to continue serving as Local Coordinating Agencies in
  their respective Counties.

         CANS  training and certification as well as Wraparound 101 training continue across the
 state to assure new staff hires have the required trainings. Both Wraparound 101 and CANS
 are now integrated into DHHR/BCF new worker training.

         728 DHHR staff have been trained in CANS. 44 new Youth Service Workers have been
 trained. This ongoing training continues as planned.

         During this reporting period 114 people have been certified or re-certified in the
 administering of the CANS.

          West Virginia also continues with the identification and certification of WV CANS
 Advanced CANS Experts (ACES) to provide ongoing training and technical assistance. West
 Virginia is finding that staff are having difficulty accessing advanced CANS experts to provide
 technical assistance. In order to address this Dr. Lyons came to West Virginia and spent a
 week with another 13 staff identified to go through the advanced CANS experts process. He
 will also be providing ongoing technical assistance calls with the experts in order to continue
 the development process. The goal has always been to have the internal capacity within West
 Virginia to continue this process and the transferring of learning. We believe that with the
 assistance of the current experts and Dr. Lyons we will have no difficulty proceeding as
 planned. At present, we have 13 CANS experts with 7 providing certification training and the
 other 6 providing technical assistance.

       West Virginia has also developed a plan for identifying all staff trained and certified,
 development of a training schedule based on identified need, technical assistance plan
 development based on identified need. Attached is the CANS Logic Model.

        There are no significant changes in the design of our interventions to date but there
 have been innovations. During this reporting period, a group of Local Coordinating Agency
 Directors and Clinical Supervisors with extensive experience with Wraparound have worked to
 develop an advanced training for wraparound facilitators. We are referring to this training as
 "Applied Wraparound". At present the training is developed and has been piloted and is being

                                                                                                           16
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057489
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 18 of 51 PageID #: 2385




                                                                                Sa   eat Home   Blest Vir inia



 updated to expand to all facilitators. This training addresses better engagement with families,
 how to problem solve and move a team forward, how to better write wraparound plans with
 measurable outcomes, as well as other identified needs. It is to be more focused on the actual
 application and practice of wraparound facilitation.

         We continue working with our partners in Positive BehavioralSupport Program. They
 are assisting us with engagement and possible trainings in using the MAPs process. MAPs
 refers to Making Action Plans. The training helps facilitators understand the MAPs process and
 details and how to conduct a MAP and integrate it into a Wraparound Plan.

         During this reporting period, West Virginia has continued to follow the judiciary
 communication plan as developed last year. The plan simply calls for continued communication
 with our judiciary by combined teams of WV BCF management and LCA representation.

        West Virginia also worked with our Evaluator, Hornby Zeller Associates, to create
 automated WV CANS. All appropriate DHHR staff and Local Coordinating Agency staff have
 been trained in the use of the automated WV CANS and have begun entering WV CANS and
 subsequent updates. West Virginia has been using the CANS since 2003. It has been updated
 to the WV CANS 2.0. WV CANS 2.0 is a revision that fully incorporates the National Child
 Traumatic Stress Network Trauma CANS. It adds several modules to strengthen our current
 version of the WVCANS which are: juvenile delinquency sub-module; expectant and
 parenting sub-module; commercial sexual exploitation youth sub-module; GLBTQ sub-
 module; intellectual and developmental disabilities sub-module; 0-5 population sub-module;
 substance abuse sub-module; fire setting sub-module; transition to adulthood sub-module;
 and sexually abusive behavior sub-module. Staff continues to use the automated CANS and
 Local Coordinating Agencies continue to partner with the project director to assure that initial
 and subsequent CANS are complete on every youth enrolled in Safe at Home West Virginia.

        Safe at Home West Virginia began implementation with the first referrals on October 1,
 2015. The automated CANS data base did not become operationaluntil February 12, 2016.
 During that time, there would have been cases that already transitioned to closure for various
 reasons. There has been a learning curve with the wraparound facilitators navigating the
 system and remembering to save changes to the document. This explains any discrepancy
 regarding the number of youth enrolled and the number of initial CANS completed in the
 system. The Safe at home West Virginia project director continues to work with the Local
 Coordinating Agencies to monitor and assure CANS are completed on each child being served.


                                                                                                          17
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057490
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 19 of 51 PageID #: 2386




                                                                                 Sa   eat Home   Blest Vir inia




          present 3,258 CANS have been completed and entered into the automated system.
         At
 This number represents initial and subsequent CANS. CANS are to be updated at minimum
 every 90 days.

          The system has proven to be very useful for the use of the CANS across systems. The
 ability for staff to quickly locate and use existing CANS is very helpful in treatment planning and
 the ability for administrative staff to access needed reports has proven to be very useful. We
 foresee this becoming even more valuable as West Virginia moves forward with the use of
 CANS in   treatment plan development.

       During this reporting period, the timeframe for completion of the initial CANS was
 changed from 14 days to 30 days. This change was made after comment by the Local
 Coordinating Agencies and staff during process evaluation interviews. BCF had already made
 this change to other provider agreement affecting programs in which CANS are administered so
 the change also brought consistency across all provider agreements and program structures.
 This change also required that all program manuals, matrix, and forms be updated.

          Mentioned within West Virginia's Initial Design and Implementation reports is Senate
 Bill 393. This bill set forth very specific requirements regarding work with status offenders and
 diversion. West Virginia identified Evidence Based Functional Family Therapy (FFT) as a
 valuable service to the youth service population and their families as a diversion or treatment
 option. FFT is a short term (approximately four (4) months), high-intensity therapeutic family
 intervention. FFT focuses on the relationships and dynamics within the family unit. Therapists
 work with families to assess family behaviors that maintain delinquent behavior, modify
 dysfunctionalfamily communication, teach family members to negotiate effectively, set clear
 rules about privileges and responsibilities, and generalize changes to community contexts and
 relationships. It is limited to youth 11-18 who have been charged or are at risk of being charged
 with either a status offense or a delinquent act.

         West Virginia awarded a grant to a lead agency to facilitate service coverage and
 training throughout our state. Clinicians were trained and provide this valuable therapeutic
 service. FFT fits well within the wraparound process and has been identified as a very useful
 service for many of our families being served within Safe at Home West Virginia due to target
 population for FFT.

         FFT is awell-established, evidence-based intervention model utilized in twelve (12)
 countries, including the United States. FFT has shown to reduce recidivism as much as 50%.
                                                                                                           18
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057491
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 20 of 51 PageID #: 2387




                                                                               Sa   eat Home   Blest Vir inia



 isone of the many therapeutic options that are available to youth and a family that may be
 served by the juvenile justice system, child welfare, and Safe at Home West Virginia.

      Regarding analyses; the evaluator will separate cases with FFT if the SACWIS system
 shows us whether the family got that service. If it does not, we can only obtain the information
 through our case readings and the prevalence of FFT will determine whether we get any
 meaningful information out of it.

         To further assist us with moving forward with Results Based Accountability, the
 outcomes included within the Local Coordinating Agency grant agreement statements of work
 are connected to the outcomes for Safe at Home West Virginia. All contracts and Provider
 agreements include provisions for training other wraparound team members with specialized
 roles, such as Peer Support Specialist, Parent or Youth Advocates, Mentors, and all wraparound
 team members outside of the LocalCoordinating Agencies, and adherence to clear
 performance measures for families utilizing Safe at Home Wraparound. These performance
 measure outcomes will be linked to continuation of yearly contractualrelationships between
 the Bureau and each Local Coordinating Agency. Responsibility for executing the duties of the
 contractual relationship with the Bureau rests with the LocalCoordinating Agency, as well as
 development of an inclusive network of community providers in order to ensure youth and
 families receive services that are needed, when they are needed, and where they are needed.
 We continue to work with our Local Coordinating Agencies to assure that their workforce
 development meets West Virginia's needs.

          Prestera Center's Chief Executive Officer Karen Yost continues to provide Trauma-
 informed Care training to individuals representing all child serving systems and the community
 at large. This training provides an overview of the incidence and prevalence of childhood
 traumatic experiences and describes the impact that trauma can have on a child's physical,
 social, emotional, cognitive and behavioral development. Also discussed are trauma and the
 brain, the definition of trauma-informed care as a systemic framework around which services
 are developed and provided, and the six core components of a trauma informed system of care.
 Currently, Trauma-informed care is being redesigned to be required core training for all
 providers and BCF staff. Ms. Yost has also been conducting train the trainer sessions
 throughout the state to assist with expanding West Virginia's internal capacity to continue with
 this valuable training.




                                                                                                         19
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057492
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 21 of 51 PageID #: 2388




                                                                                Sa   eat Home   Blest Vir inia




         During this reporting period BHHF has fully implemented its Children's Behavioral
  Health Wraparound. In March 2016, the Bureau for Behavioral Health and Health Facilities
  (BHHF) released a Request for Applications for Grants for Local Coordinating Agencies to
  hire Wraparound Facilitators to serve 4 pilot areas of West Virginia. The BHHF pilot project
  is to provide high fidelity wraparound modeled after Safe at Home West Virginia, to children
  in parental custody and no involvement with the child welfare system. BHHF has worked
  closely with BCF to assure that the two programs are as similar as possible without overlap.
  Several of the pilot areas are part of the Phase 1 of Safe at Home West Virginia and all but 1
  of the grant awards were to LocalCoordinating Agencies that are also serving Safe at Home
  West Virginia. During the last reporting period, they had expanded to consider referrals
  from counties surrounding the original pilot areas. They have received a total of 112
  referrals, 51 of those were accepted.


                                                        Implementation Report we have
         As discussed in West Virginia's Initial Design and
 worked with our out-of-home partners to make changes to our continuum of care. All
 provider agreements are being written to include performance measures. West Virginia
 continues to work with our partners to improve the continuum of care as well as our
 agreements.

         Aspart of West Virginia's ongoing work to improve our continuum of care we have
 created a Treatment Foster Care model. As part of that process West Virginia has developed a
 Three-Tier Foster Family Care Continuum. This continuum includes TraditionalFoster Care
 homes, Treatment Foster Care homes, and Intensive Treatment Foster Care homes. This was
 developed in partnership with the Licensed Child Placing Providers who currently hold the
 Treatment Foster Care grants.

        During the previous reporting period, West Virginia developed a request for
 applications for lead agencies to develop Treatment Foster Care homes throughout the state.
 These grants were awarded to lead agencies in all 4 of the BCF Regions. During this reporting
 period, the three-tiered foster family care continuum was fully implemented.

          Possibly most important is West Virginia's sustainability planning. Although
  sustainability has always been included within West Virginia's workplan the more focused
  activities to plan for transition out of the waiver began this reporting period. During this
  reporting period, a Finance workgroup comprised of the Project Director, BCF Deputy

                                                                                                          20
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057493
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 22 of 51 PageID #: 2389




                                                                                Sa   eat Home   Blest Vir inia



  Commissioner of Operations, BCF CFO, DHHR CFO and staff began meeting to determine
  necessary financialinformation that will be needed and used by other workgroups to inform
  any program adjustments. The financial planning also affords West Virginia the needed
  information to determine level of service and commitment needed to continue with this
  valuable program and to assist with the development of any needed improvement packages
  determined to be appropriate.

           This group has requested Technical Assistance through Casey Family Programs which
  is   scheduled during the next reporting period.


         During this reporting period, West Virginia's evaluator has conducted the first full
  cost analysis that is included within this report. Our evaluator will be a valuable contributor
  to this group and financial sustainability planning as well as informing program adjustments.




                                                                                                          21
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 0057494
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 23 of 51 PageID #: 2390




                                                                             Sa   eat Home   Blest Vir inia




 III.   Evaluation Status
 Data Collection Activities:

         During the most recent six-month evaluation period following implementation of Safe
 at Home West Virginia, the evaluator, Hornby Zeller Associates, Inc. (HZA), conducted the
 second a nnua fidelity assessment of loca coordinating agencies (LCAs). HZA also re-
                I                                 I




 administered the fidelity survey to Department of Health and Human Resources (DHHR)
 caseworkers, supervisors and county managers from Phase implementation counties, and
                                                            I




 re-administered a separate fidelity survey geared toward LCA wraparound facilitators,
 supervisors and program managers. All of these data collection efforts were used to inform
 the process evaluation. Each is described in greater detail below.

         Data from DHHR's Statewide Automated Child Welfare Information System (SACWIS),
  FACTS, were used to inform the outcome evaluation, along with data from the automated
  Child and Adolescent Needs and Strengths (CANS) tool and interview data regarding youth
  educational functioning. CANS and interview data were used to measure progress on well-
  being measures while data from FACTS were used to measure safety and permanency
  outcomes. All data collection activities are discussed in greater detail below.

                    Case Reviews and Interviews


         As part of the fidelity assessment of Safe at Home, staff from HZA returned to West
  Virginia during the week of July 17, 2017 to conduct the second annual fidelity assessment.
  HZA completed case record reviews (Appendix B) for 40 cases across nine contracted
  agencies and conducted interviews with 79 key stakeholders (Appendix C). The count of
  cases reviewed at each agency was proportional to the number of youth served by the
  agency. The youth, a parent/caregiver, the LCA wraparound facilitator and the DHHR
  caseworker from each case were asked to participate in interviews. Some of the
  wraparound facilitators and caseworkers were interviewed about more than one case in the
  sample. Both the record reviews and the interviews were designed to provide information
  on the extent to which the program is being implemented in the way it was intended
  through the Safe at Home model. In addition to learning about fidelity, interviews were also

                                                                                                       22
 Semi-Annual Progress Report — October 31, 2017




                                                                                                              D 057495
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 24 of 51 PageID #: 2391




                                                                                         Sa   eat Home   Blest Vir inia



  used as an opportunity to explore one aspect of child well-being, specifically, youth
  educational functioning. Table 1 displays the number of stakeholders interviewed during
  the summer of 2017.
                            Table 1. Stakeholders Interviewed by Group
                   Youth                                                 14
                   Parents/Caregivers                                    16
                   LCA   Wraparound Facilitators                         24
                   DHHR    Caseworkers                                   25
                   Total                                                 79


                 Surveys


         A second round of fidelity surveys was administered to DHHR community service
 managers, supervisors and caseworkers from Phase I'implementation counties. Results from
 Phase II DHHR staff surveys were reported in the April 2017 semi-annual evaluation report.
 HZA staggers the administration of the DHHR staff survey to account for differences in staff
 training and time/experience working with the program. In addition to the DHHR staff
 survey, HZA administered a second annual fidelity survey to LCA Safe at Home program
 managers, supervisors and wraparound facilitators. Respondents provided their perceptions
 of the quality and effectiveness of services, what can be done to enhance them, the
 frequency with which they complete associated program responsibilities and the
 functionality of multi-agency collaboration.


         On August 16, 2017,   the survey link for the LCA staff survey was sent to the emails of
 all applicable LCA staff, using the online CANS database to identify applicable staff and their
 email addresses. HZA sent surveys to 155 staff persons. At least one LCA staff person from all
 but one agency participated in the survey.


         Onthe same day, the survey link for the DHHR staff survey was sent to community
 services managers from all of the Phase implementation counties, where all nine
                                               I




 community services managers were asked to complete the survey and also to forward the

  Safe at Home's implementation rolled out in three phases. Phase began October 1, 2015 and involved eleven
                                                                I



 counties, Phase II began August 1, 2016 and added 24 new counties and Phase III completed the statewide
 implementation on April 1, 2017 by bringing in the remaining 20 counties.

                                                                                                                   23
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                          D 057496
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 25 of 51 PageID #: 2392




                                                                                            Sa   eat Home   Blest Vir inia



 survey to their casework and supervisory staff involved with Safe at Home. The deadline to
 complete the surveys was September 1, 2017. Due to low participation rates, HZA extended
 the originalsurvey deadline to September 15, 2017 and sent an updated message to
 stakeholders urging their participation. A total of seven DHHR staff and 51 LCA staff
 responded to the respective surveys.

                  FACTS   Data


         HZA   uses data from West Virginia's FACTS to measure the impact on achieving the
 initiative's goals, e.g., reduced placement in congregate care. Outcomes for Safe at Home
 involved youth are compared to an historical comparison group of youth. The comparison
 groups, which are selected for each six-month reporting timeframe since the program was
 implemented, were selected from youth known to DHHR between State Fiscal Years (SFYs)
 2010 to 2015. The characteristics of youth in each comparison group are similar to the youth
 in each of the three'reatment cohorts. A total of 1,058 youth have been referred to Safe at
 Home as of September 30, 2017.


         Characteristics, including demographic data, case history, and program qualifying
 characteristics, such as involvement in mentalhealth and juvenile justice systems, were used
 to match youth to the treatment group cohorts. Youth in the treatment group were
 partitioned into five subgroups according to referral and placement type: out-of-state
 congregate care facilities and group care, in-state congregate care facilities and group care,
 emergency shelter, family foster care placements and youth at home. The characteristics of
 the youth selected into the comparison groups are statistically similar to those in the
 corresponding treatment groups (Appendix D).

                  CANS Data


         During the first few months of program implementation, HZA developed an online
 CANS  tool for LCA and DHHR staff to use. The online CANS tool allows for ease of access and
 information sharing across participating agencies. Each youth who enters Safe at Home was
 originally expected to have an initial CANS assessment completed within 14 days of referral,

  HZA has not created the comparison pool for the most recent cohort but will do so for the next semi-annual
 evaluation period because not enough time has elapsed to measure outcomes for these youth. Therefore, six
 month outcomes will be available for the fourth cohort for the April 2018 semi-annual evaluation report.

                                                                                                                      24
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                             D 057497
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 26 of 51 PageID #: 2393




                                                                               Sa   eat Home   Blest Vir inia



 and subsequent CANS assessments every 90 days. However, a policy change, which went into
 effect in June 2017, moved the 14 day initial assessment deadline out to 30 days, with
 subsequent CANS still to be completed every 90 days thereafter. This policy change was a
 direct result of process evaluation findings illustrating that LCA wraparound facilitators were
 struggling to conform to the 14 day initial CANS assessment deadline. The online CANS tool
 provides the evaluation team with ready access to assessment data which are used to
 measure progress on well-being measures.




                                                                                                         25
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057498
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 27 of 51 PageID #: 2394




                                                                                         Sa   eat Home   Blest Vir inia




 IV.    Significant Evaluation Findings to Date
 Process Evaluation Results:

                 Youth Population Description

         Table 2 provides a description of Safe at Home youth at the time of referral. Overall,
 62 percent of the youth referred to Safe at Home were living in their own homes at the time
 of referral. Since Safe at Home was implemented, the percentage of youth in congregate
 care at the time of referral has continually decreased, giving rise to a more prevention based
 population. Youth placed in a congregate care setting at the time of referral comprised 56
 percent of Cohort youth and only 17 percent of those in Cohort IV.
                     I




                            Table 2. Safe at Home Youth Population Description
                                       Cohort     I         Cohort   II   Cohort   III        Cohort      IV

                                             Placement at Referral
   Total                                    124                  226                                409
   Out-of-state Congregate
                                              30                  18                                 12
   Care
   In-state Congregate Care                   39                  74          62                     56
   Emergency Shelter                                                                                 13
   Family Foster Care                                                          13                    27
   Home                                                          105         207                    301
                                                      Age   at Referral
   12 or less                                10                   20          26                     35
   13                                        20                   26          35                     60
   14                                        30                   51          66                     75
   15                                        28                   59          66                    121
   16                                        32                   64          93                    100
   17                                                                         13
                                                            Gender
   Male                                      77                  116          189                   250
   Female                                    47                  110          110                   159
                                                                                                                   26
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                          D 057499
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 28 of 51 PageID #: 2395




                                                                                       Sa   eat Home   Blest Vir inia



                            Table 2. Safe at Home Youth Population Description
                                        Cohort    I       Cohort   II   Cohort   III        Cohort      IV

                                                      Race/Ethnicity
   White                                     96               184          250                    364
   Black                                                       20           17                     15
   Mixed                                     15                19           26                     14
   Other                                                                                           16


         More males than females were referred to Safe at Home in each cohort; on average
 across all four cohorts, 63 percent of youth were males. However, fewer youth were male in
 Cohort II (51%). Additionally, gender disproportionality was highest among youth referred
 when placed in out-of-state congregate care, where males made up at least 75 percent of
 the population in each cohort. The majority of youth were white in all four cohorts (over
 75%). The percentage of white youth increased slightly with each cohort.


                  Fidelity Assessment


           Asdescribed above, the fidelity assessment was conducted during the summer of
 2017 and HZA staff completed a total of 40 case record reviews on-site at the LCAs. The cases
 were selected randomly, in proportion to the number of youth served by each LCA.
 Ultimately, the case sample included cases from all four of the State's regions, and more
 specifically, the following 18 counties: Berkeley, Boone, Brooke, Cabell, Grant, Hardy,
 Jefferson, Kanawha, Lincoln, Mason, Mercer, Monongalia, Morgan, Nicholas, Ohio, Putnam,
 Randolph and Wayne. At the time of review, 26 of the 40 cases were open, eight had
 successfully graduated the program, and six were discharged before program completion. On
 average, the open cases had been open for 371 days as of the date the reviews were
 completed, while cases closed due to graduation were open 382 days and 223 days for
 discharged closed cases.


                                  LCA   Wraparound Facilitator Qualifications

             are the contracted agencies with primary responsibility for delivering
           LCAs
 wraparound services to youth in Safe at Home, with one wraparound facilitator assigned to
 each youth in the program. Per the State's LCA funding announcements, wraparound

                                                                                                                 27
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                        D 057500
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 29 of 51 PageID #: 2396




                                                                                 Sa   eat Home   Blest Vir inia



 facilitators are supposed to have a Bachelor's Degree in social work, sociology, psychology or
 another human service related field and two years of work experience serving a youth
 population similar to that of Safe at Home's (i.e., ages 12-17 with a mental health diagnosis
 in congregate care or at risk of congregate care entry). Facilitators are also supposed to have
 a general knowledge of mental illness diagnoses and behavioral disorders in children, and
 personal family experience with mental illness is considered helpful. In some cases, the State
 will make an exception to one or more of these requirements if the applicant has extensive
 knowledge and/or experience in the field.


         All   35 facilitators who responded to the survey reported having at least a Bachelor'
 Degree in one of the preferred human services fields, with the most common being in the
 field of psychology. Five of the facilitators also had a Master's Degree. Ninety-one percent
 reported having two plus years of experience in the behavioral health field. Seventy-one
 percent of facilitators had a prior knowledge base of mentalillness diagnoses and behavioral
 disorders in children and 60 percent had personal family experience with mental illness.


         LCA staff working with Safe at Home are also required to complete training,
 wraparound certification and CANS certification. According to the latest (Phase III) Safe at
 Home funding announcement, all LCA staff are required to have training which, at minimum,
 includes the following content:


               ~    System of Care "Ladder of Learning" for Core Competencies,
               ~    Child and Family Team Building,
               ~     Family Centered Practice,
               ~     Family and Youth Engagement,
               ~     Effects of Trauma on Children and Youth,
               ~    The 10 Wraparound Key Principles,
               ~    Safe at Home West Virginia Model and
               ~     BCF   Policy Cross Training.


         All   51  staff who responded to the survey (inclusive of 35 wraparound facilitators
                    LCA
 and 16 supervisors) had received training prior to working with Safe at Home, and some had
 received multiple trainings. Only 14 percent of the respondents reported that the training
 they received did not prepare them sufficiently for the job. Eighty-nine percent of facilitators
 had received wraparound certification and all facilitators had received CANS certification. It
                                                                                                           28
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                  D 057501
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 30 of 51 PageID #: 2397




                                                                                Sa   eat Home   Blest Vir inia



 ispossible that the small percentage of facilitators who had not completed the wraparound
 certification were new to the position and still completing the process.


                                  Phase I: Engagement and Team Preparation

         The first wraparound phase, Engagement and Team Preparation, is used to orient the
 family to the program and to begin engaging with the family and youth to explore their
 strengths, needs and goals; identify any pressing issues or concerns that the family has; and
 to build the wraparound team with an emphasis on family identified supports.


          Interviewees reported that in most cases youth and their families initially learned
 about Safe at Home through their DHHR caseworkers. Typically, caseworkers provided a brief
 overview of the program to the families and their youth and how it may help to meet their
 needs. Following this introduction, wraparound facilitators provided a more in depth
 explanation of what Safe at Home entails. Some of the information wraparound facilitators
 reported sharing with youth/families include the program materials and associated
 paperwork, the team process of wraparound, how Safe at Home differs from DHHR,
 youth/family voice and choice, how assessments are used, the strengths based nature of the
 program, how the program benefits youth/families in general and the types of services that
 are available. In a few cases, youth/families first learned about the program through
 placement staff, the courts or the wraparound facilitator. In one case, the parent learned
 about the program on his/her own and requested to speak to a DHHR caseworker about Safe
 at Home and in a couple of cases youth already had a sibling currently in Safe at Home. One
 parent shared his/her takeaway of Safe at Home, stating, "Safe at Home is supposed to
 support us, be there for us during a crisis and provide services we can't get regularly. It does
 all this and more."


         Wraparound facilitators and caseworkers were asked how well youth/families
 understood what the program entails. In all but three cases, facilitators and caseworkers
 believed that youth/families fully understood Safe at Home. One facilitator shared how s/he
 adapts to the youth/families learning styles to ensure they understand the program, stating,
 a[The youth] had to see it to understand it so drew it out and showed [him/her] the systems
                                                  I



 on the outside and the family in the middle and how we were the linkage to all these
 services." In another three cases, it took time for facilitators to see that the youth/families
 really did understand the program. One caseworker shared of one of his/her experiences;

                                                                                                          29
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057502
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 31 of 51 PageID #: 2398




                                                                                               Sa   eat Home   Blest Vir inia



 "They had a fair understanding, but wouldn't say good. They didn't understand the level
                                          I




 that the program could truly help. Once we began doing things, they got it."

         Nearly all stakeholders interviewed reported that wraparound facilitators encouraged
 youth/families to share their concerns, hopes, goals or strengths in the very early stages of
 the case. Wraparound facilitators reported that in the majority of cases it took time to build
 rapport and get youth/families to fully engage with them and feel comfortable enough to
 share their concerns and goals. One wraparound facilitator shared a strategy for doing so, "I
 had the parents create a five year plan for [the youth] and [the youth] create a five year plan
 for [himself/herself], then we compared the plans. Together we mapped out where [s/he] is
 now and where we all wanted [him/her] to be." However, in some cases youth and families
 were able to share goals and concerns without much prompting or rapport building. A youth
 from one of these cases said, "When met [the facilitator] felt really comfortable right away
                                              I                          I



 and just knew we would get along. I'm actually just going to be really sad when [s/he] has to
     I



 go." In a few cases engagement continues to remain as an ongoing issue.


          According to the interviewees, wraparound facilitators always asked youth/families to
 identify any supports they wanted to be involved with them through Safe at Home. However,
 most of the youth/families elected to keep Safe at Home involvement within the immediate
 family for a variety of reasons. In some cases, the youth/family did not have any supports
 they could identify and in others they did not want anyone else involved. Either way,
 facilitators often revisited this conversation throughout the life of the case. In eight cases,
 youth/families did identify supports and about half of those identified formal supports such
 as therapists, placement workers or school resource officers. The other half identified
 informal supports such as extended relatives, church members or friends. One facilitator
 provided an example where the youth wanted his/her aunts involved and, eventually, this
 opened up a placement resource for the youth.

         Additionally, the LCA and DHHR fidelity surveys asked facilitators and caseworkers
 about the extent to which required tasks were performed during each phase of wraparound,
 including the Engagement and Team Preparation Phase. Due to the low response rate for
 caseworkers', only wraparound facilitator responses are included in Figure 1.



  Of the five caseworkers who responded, only     three had any direct experience handling Safe at Home cases.

                                                                                                                         30
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                D 057503
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 32 of 51 PageID #: 2399




                                                                                                                               sa e at Home vvest vir inia



                                                  Figure 1. Engagement S. Team Preperation Phase Required Facilitator
                                                                              Activities

                                  I       schedule meeting times and locations that are easily
                                           accessible and comfortable to all team members.

          I   gain a commitment to participate from other team members
              who care about the child and family and can support them
                                              through the wraparound proces.

               I address any pressing concerns related to immediate safety

              issues, current crises, or potential crises by developing a plan
                               to provide immediate relief.

                       I   include the family in the family assessment section of the
                               CANS (or make sure that the family is included).


      I   complete the CANS for the child on whom the wraparound is
           focused (or make sure that the CANS is completed for that
                                                            child).

                            I prepare a summary of the initial conversations with the

                           family that highlights strengths and identifies the family'
                                    perspective on needs, culture and vision.

                   I       assist the family in identifying stre ngt hs of each individual
                                     and strengths of the family as a whole.

  If the      family chooses to participate in the wraparound process,
  I       obtain all needed consents and clearly outline the family and
                       youth's rights and responsibilities.

               I   describe individuals who will be involved in the process and
                          available supports to the youth and family.


                             I   orient the family and youth to the wraparound process
                                          through face-to-face conversations.


                                      I   schedule and convene the first family team meeting.


                                                                                                 0   S      10       1S   20     2S       30        3S

                                                                                                         Number of Wraparound Facilitators
                                                                          ~ Never   ~ Seldom ~ Frequently ~ Always

        Nearly all wraparound facilitators surveyed reported completing each of the required
 casework activities "Always" or "Frequently" during the Engagement and Team Preparation
 Phase.

                                                                                                                                                         31
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                                              D 057504
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 33 of 51 PageID #: 2400




                                                                               Sa   eat Home   Blest Vir inia




                                  Phase II: Initial Plan Development

         The purpose of the Initial Plan Development Phase is to create the initial wraparound
 and crisis safety plans through a collaborative team process. Youth/families are to play an
 active and integral role in planning, where their feedback is elicited and incorporated into
 plans wherever possible. This section of the report discusses who participates in the planning
 process, what resources are used and how quickly it happens. It also reviews the steps which
 go into making revisions to the initial plan and how frequently that is done.


          Nearly all youth, parents, facilitators and caseworkers agreed that youth/family input
 is prioritized and incorporated into planning. Strategies employed by wraparound facilitators
 to involve youth in planning varied greatly. Facilitators worked with youth/families to
 develop long and short term goals, often through a brainstorming process. Facilitators asked
 youth/families to think about how they as a team can achieve these goals and what is most
 important to them. Sometimes the CANS was used as a discussion piece in the planning
 process to talk about areas of need and strength. Wraparound facilitators often laid out who
 is responsible for what parts of the plan. As time went on, the team would discuss progress
 and areas that still needed work. Facilitators would ask youth/families what they were doing
 well and whether they were following through with the actions necessary to achieve the
 goals.


         Parents commonly noted that they provide feedback/input whenever necessary. They
 also help to make sure the youth and family members comply with the plan. Parents also
 reported they work to come to a consensus as a team in developing the plans and provide
 updates on youth progress and/or setbacks. One parent said, "We [mom and dad] did a lot
 with [the facilitator] to come up with a school solution that would work for [the youth] and
 the crisis plan." Most parents also reported that youth make substantial contributions to
 wraparound planning, with one saying, "Yes, most definitely. [The youth] is there for every
 meeting and [s/he] always asks a lot of questions and is always very interested with the
 planning." A few youth provided examples of instances where their input had actually been
 used in planning, such as expressing interest in particular activities, voicing their desire to
 consider an alternative learning environment and goal setting.




                                                                                                         32
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                0057505
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 34 of 51 PageID #: 2401




                                                                                Sa   eat Home   Blest Vir inia




         When it was difficult for wraparound facilitators to engage youth/families in the
 planning process, facilitators used multiple strategies to get them to participate. Examples of
 these strategies include adjusting planning activities to the unique learning styles of
 youth/families, convincing youth/families that LCAs are not DHHR or the courts, working
 around families'ectic schedules and finding times that are most convenient for them,
 looking to other supports for feedback when there is minimal participation by youth and
 families, offering suggestions, building rapport by showing that facilitators follow through,
 and figuring out what motivates each individual and offering incentives.


         As aformalsupport/team member, caseworkers were asked to share how they assist
 in wraparound plan creation. Three of the 25 caseworkers interviewed reported that they
 have not been involved in wraparound planning at this point. For the majority who were,
 they stated that they provide input while allowing the facilitator to take the lead in planning.
 Caseworkers reported that facilitators share ideas to garner their feedback prior to the
 planning meetings; they also noted that their position allows them to provide thorough
 youth/family histories. Additionally, caseworkers stated that they help by utilizing their legal
 authority when necessary to sign off on service referrals for youth and follow up with
 providers to ensure that plans are being implemented. Nearly all caseworkers agreed that
 the planning process was very youth/family driven and saw their role as supportive in nature.
 One caseworker described the collaboration process with the facilitator, stating, "Usually
 [the facilitator] will contact me and let me know [s/he] is getting a new plan. We usually
 meet up in person and we will see what [the youth] needs, [his/her] goals, and we talk about
 what [the youth] needs at the time. As time goes on problems change and we work together
 to update plans accordingly."




                                                                                                          33
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 0057506
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 35 of 51 PageID #: 2402




                                                                               Sa   eat Home   Blest Vir inia



          Another tool used in planning is the CANS. Wraparound facilitators are responsible
 for completing CANS assessments for all youth in the program. As noted earlier, initial CANS
 are to be completed within 30 days of referral to Safe at Home while subsequent CANS are to
 be conducted every 90 days thereafter. When looking at the overall average, LCAs completed
 the initial CANS 36 days after referral and subsequent CANS every 90 days thereafter.
 Therefore, LCAs as a whole fell slightly short of fulfilling the initial CANS requirement but
 subsequent CANS were performed within the required timeframe.



          While it may appear on the surface that LCAs are not meeting the required timeframe
 for initial CANS assessments, only one of the nine LCAs included in the fidelity assessment
 stood out as falling widely short on this measure. When this one LCA is excluded from the
 calculation, the remaining eight LCAs completed the initial CANS within 22 days of referral;
 exceeding the necessary timeframe by eight days. The LCA falling far short of meeting the
 initial CANS measure, also had two cases which were outliers, with initial CANS not being
 completed until 200 plus days following referral. When just those two cases are excluded
 from the analysis then the statewide average becomes 26 days following referral.


          Wraparound facilitators shared how they use CANS assessments in planning, stating
 that CANS is used to identify areas of concern so the team can figure out how to address the
 youth and families'eeds. Additionally, the CANS tells the facilitator how urgent each need is
 which helps with prioritizing. Facilitators also use the CANS to identify areas of strength on
 which they can continue to build and which they can use to address the areas of need. Often
 facilitators discussed CANS results with youth/families as a way to demonstrate progress,
 focus planning and develop or refine goals.


         Stakeholders listed the goals that had been established through the Safe at Home
 planning process. While goals varied among the 40 cases, the most common responses
 included improvement in grades, behavior, school attendance, social skills and family
 relationships, and to achieve permanency when youth were placed out of the home. One
 youth exhibited exceptional motivation with goal planning, stating, "Once they leave, my
 personal goal is to do what I'm doing now, but be able to do it on my own without them."




                                                                                                         34
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057507
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 36 of 51 PageID #: 2403




                                                                               Sa   eat Home   Blest Vir inia




         Most youth and parents reported witnessing progress and/or goal achievement
 through their involvement with Safe at Home. One parent said, "If you could see how [the
 youth] was before and how [s/he] is now; [s/he] is a completely different person. [S/he] was
 always mad, anxious or depressed and [s/he] still has those moments, but we are seeing
 those moments less and less." One parent who did not believe his/her youth was progressing
 said, "[S/he] is just going to have to learn on [his/her] own that we'e trying to help
 [him/her]."



        Youth and parents also discussed what is currently being done to overcome
 challenges. Two youth reported that upcoming plans to change the school environment
 would help them in overcoming the challenges they continue to face in meeting some of
 their goals. Parents shared a variety of strategies that have been employed to help get youth
 back on track, such as collaborating as a team to come up with solutions, ensuring that
 placements are stable, making sure counseling attendance is high and medications are
 appropriate, and keeping on top of youth when it comes to school work and attendance.



         Initial wraparound plans are to be completed within 30 days of program referral. On
 average, LCAs completed initial wraparound plans within 45 days of referral, falling short of
 this timeframe by 15 days. Subsequent wraparound plans are to be updated and refined as
 necessary, and on average they were revised every 50 days.



         HZA   reviewed the initial and most recent wraparound plans and rated the content for
 the extent to which required items were included in the plan. Reviewers used a five point
 Likert scale, with one meaning the item was aNot at All" a part of the plan and five meaning
 the item was "Thoroughly" included in the plan. Figure 2 displays the average scores for each
 fidelity item, showing comparisons between the initial and most recently completed
 wraparound plans.




                                                                                                         35
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                D 057508
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 37 of 51 PageID #: 2404




                                                                                                                  Sa    eat Home   Blest Vir inia




                                   figure 2. Average Wraparound Plan Cidelity Scores

   Services/Supports Take Account of g Lise Youth'/Family'
                          Strengths
  Services/Supports Consistent with Youth'/Family's Primary
                            Needs

  Services/Supports Consistent with Youth'/Family's Culture

   Opportunities for Youth to Engage in Community Activities
    Plan for Maintenance in or Transition to teast Restrictive
                          Environment

        Clear Relationship between Outcomes and Strategies

                                          Ivlultiple Strategies


                           Measurable Outcomes/Objectives

                   Outcomes Clearly Connected to the Vision

                             Mission State ment for the Team

                                    Youth's Long Term Vision

                                                                  0   0.5    1     1.5         2   2.5    3       3.5      4       4.5      5
                                                                                         HZA   Reviewer Ratings

                                     ~ Most Recent Wraparound Plan          ~ Initial Wraparound Plan




            but one of the items showed improvement in the fidelity scores from the initial to
          All
 the most recent plans; there was no change for the "Services/Supports Consistent with
 Youth'/Family's Culture" item. As LCAs learned more about the youth and their families and
 built a rapport with team members, they were able to conform better to the requirements of
 the Safe at Home model. It should be noted, however, HZA reviewers noted it was difficult to
 identify data on the families'ultural needs in the record. Overall, items were rated relatively
 high with no scores below a 3.3 at any point. The greatest degree of improvement was
 evidenced on the "Opportunities for Youth to Engage in Community Activities" item.


          Initial crisis safety plans are also to be completed within 30 days of Safe at Home. On
 average, all LCAs completed the initial crisis plans within 39 days of referral, falling slightly
 short of meeting the required timeframe. Subsequent crisis safety plans are to be updated

                                                                                                                                                36
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                                     D 057509
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 38 of 51 PageID #: 2405




                                                                                                               Sa   eat Home   Blest Vir inia



 and refined as necessary, and on average this occurred every 53 days. When the same
 agency which stood out as not meeting the required timeframe for initial CANS is excluded
 from the statewide analysis of initial crisis safety plans, the statewide average is 30 days,
 which meets the required timeframe for this measure.


         Similar to its review of the wraparound plans, HZA reviewed the initial and most
 recent crisis safety plans to assess their thoroughness, again using a five point Likert scale to
 assess their completeness. Figure 3 displays the average scores for each item assessed,
 showing comparisons between the initial and most recently completed crisis safety plans.


                            Figure 3. Average Crisis Safety Plan Fidelity Scores

                          Assignment of Roles During Crisis


                             Steps to be Taken During Crisis

                           Methods for De-escalating Crises


          Identification of Behaviors Signaling Coming Crisis


                               Strategy for Crisis Prevention

                                                                0   0.5   1   1.5    2   2.5   3     3.5   4        4.5   5
                                                                              HZA   Reviewer Ratings

                               ~ Most Recent Crisis Safety Plan       ~ Initial Crisis Safety Plan




         LCAs exhibited improvement on all items from the time of the initial to the time of
 the most recent plans, demonstrating that LCAs have improved in meeting crisis safety plan
 fidelity measures over time. The "Assignment of Roles During Crisis" item was rated the
 highest on both the initial and most recent plans. The "Identification of Behaviors Signaling
 Coming Crisis" item was rated the lowest on both initial and most recent crisis safety plans.


         Caseworkers generally reported that their involvement was minimal in crisis safety
 planning and usually the wraparound facilitators took the lead and caseworkers provided
 their input when necessary. In only one instance did a caseworker state that they were not
 involved in crisis safety planning, and this was attributed to conflicts between the

                                                                                                                                         37
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                                D057510
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 39 of 51 PageID #: 2406




                                                                             Sa   eat Home   Blest Vir inia



 caseworker and facilitator. Half of the youth could not remember anything about crisis safety
 planning and this


 was also the case for three of the 16 parents. The remaining youth and parents all reported
 that they have been involved in crisis safety planning. Facilitators reported that
 youth/families were always involved in crisis safety plan development and refinement, but
 that plans were sometimes not implemented because youth never experienced a crisis.

        The surveys of LCA and DHHR staff were also used to measure the extent to which
 required tasks were performed during the early stages of providing wraparound. Due to the
 low response rate for caseworkers, only wraparound facilitator responses are included in
 Figure 4.




                                                                                                       38
 Semi-Annual Progress Report — October 31, 2017




                                                                                                              0057511
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 40 of 51 PageID #: 2407




                                                                                                                Sa e at Home Vilest Vir inia




                                 Figure 4. Initial Plan Development Phase Required Facilitator Activities


            I   document a safety plan that includes both proactive and
                                   reactive pl ans.


                    l   guide the team in priontization of potential crises and
                         possible responses for each by assigning roles and
                                          responsibilities.

         l assign responsibility to specific individuals to undertake

      action steps associated with each strategy to be completed in
                            spedfic time frames.
        lassist the team in creating strategies for meeting needs and
        achieving outcomes by considering how likely the strategies
        are to be effective and whether they are consistent with the
                   family's culture, values and preferences.

  lidentify outcomes that will represent success in meeting each
    need the team has chosen to work on by including specific
  indicators for each need and how often they will be measured.


                I   create a Team Mission Statement that guidesthe team.


       l develop the initial wraparound planthrough a collaborative
      processthat elicits multiple perspectives and builds trust and a
                   shared vision among team members.

                                                                                  0   S      10       1S   20     2S        30       35

                                                                                          Number of Wraparound Facllitators

                                                          ~ Never    ~ Seldom ~ Frequently ~ Always



       Nearly all wraparound facilitators surveyed reported completing all of the required
 casework activities "Always" or "Frequently" during the InitialPlan Development Phase.


                                                       Phase III: Plan Implementation

         The third phase of wraparound, Plan Implementation, is when the wraparound plan is
 put into action. It also offers an opportunity to revisit and update plans whenever necessary,
 to ensure that the youth/family and team members remain engaged, to continually monitor
 progress and address any challenges as they arise, and to celebrate successes.

                        Wraparound facilitators are required to have weekly contact with youth/families to
                                                                                                                                          39
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                               D057512
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 41 of 51 PageID #: 2408




                                                                                Sa   eat Home   Blest Vir inia



 start and then gradually reduce contact as progress is being made and youth/families get
 closer toward transition; all stakeholders reported that this was occurring. In cases where
 youth had graduated the program, stakeholders reported the visits were gradually reduced
 from weekly to biweekly and then to monthly contact. Most interviewees agreed that the
 amount of contact between wraparound facilitators and youth/families was adequate.
 However, in a couple of cases stakeholders across the board believed that the frequent
 contact was too overwhelming/invasive for the youth/family. In two cases, facilitators stated
 that the contact was not frequent enough but that the youth/families consistently cancelled
 meetings.


         Allstakeholders were asked to share both the formal and informal services that
 youth/families have received during their participation in Safe at Home. Services were
 tailored to meet the needs of youth/family and as one caseworker reported of the
 wraparound facilitator's flexibility and creative service planning, a[S/he] makes referrals,
 finds placements, takes [the youth] out to do things, [s/he's] just a support for [the youth].
 Anything need [s/he] helps me with. [S/he] has found [the youth] non-formal support
               I



 systems of people that will be good for [him/her] like a mentor. [S/he] helps us in getting
 [the youth] clothes or any other basic needs. Anything [the youth] needs, [s/he] is willing to
 do or get." Services varied due to different needs and/or goals. The ten most common
 services received included:


                   ~   individua t hera py,
                                      I




                   ~   tutoring,
                   ~   school advocacy,
                   ~   family therapy,
                   ~   life skills,
                   ~   youth coaching,
                   ~   medication management,
                   ~   community outings,
                   ~   mentoring and
                   ~   parenting classes.

        Caseworkers and facilitators were evenly split as to whether or not service barriers
 were an issue with the cases reviewed. The greatest barrier they cited was the lack of

                                                                                                          40
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D057513
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 42 of 51 PageID #: 2409




                                                                                Sa   eat Home   Blest Vir inia



 consistency by the youth/families and follow through or motivation to succeed. In a few
 cases placement changes/disruptions resulted in services stopping and starting, which could
 be a challenge as well. In two cases, disputes between the caseworker and facilitator made it
 difficult to come to an agreement about what services would be best for the youth. The most
 common responses as to which services were lacking included placements for teenagers with
 mental health needs, mentoring programs, medication management, adolescent psychiatry
 and services for youth with special needs.


          Facilitators provided examples on ways they have worked to overcome the challenges
 caused by service barriers such as: making lots of calls; physically being there to make sure
 youth/families follow through; staffing the case with LCA supervisors, DHHR staff and school
 staff; rewarding youth for participation; working to keep placements stable; looking for
 informal mentors; and tele-conferencing with doctors or getting them to prescribe for
 months out.


          Nearly all stakeholders reported that wraparound facilitators identify and/or reward
 the success that youth achieve, and facilitators stated that determining the best reward
 comes down to figuring out what motivates each individual. In two cases, youth reported the
 facilitator does not recognize their success but also stated that there has not been much, if
 any, success at this point any way. Some of the most common rewards for youth received
 from facilitators were trips out to eat, specific gifts the youth wanted or needed, going out to
 participate in fun activities, verbal praise/acknowledgment and going to the movies.
 Stakeholders also reported successes youth have achieved. A few of the more frequent
 responses included improvements in the following: behavior, grades, school attendance,
 family relationships/communication and social skills. Wraparound facilitators monitored case
 progress in a variety of ways, such as through frequent contact with youth/families, provider
 reports, the CANS, monthly progress reports on the case and monthly wraparound team
 meetings. When youth/family progress was stunted, one caseworker said, "If [the facilitator]
 sees they are struggling [s/he] calls me and we do a home visit together and try to see what'
 going on and remind the family that we need to make progress and see what's going on so
 we can get back on track."


        Caseworkers, youth and parents reported that in most cases wraparound facilitators
 were diligent and, for the most part, successful in getting youth to make active decisions in
 ongoing planning activities. For example, one caseworker said, a[The facilitator] engages [the
 youth] by keeping the dialogue open with the youth, getting them to speak about their
                                                                                                          41
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D057514
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 43 of 51 PageID #: 2410




                                                                                                                     Sa   eat Home   Blest Vir inia



 future, their hopes and dreams. [The youth] wants to be a nurse, so the facilitator got
 [him/her] tutoring, helped [him/her] find programs for college and getting a
 nursing/LPN/assistant nurse certification all of this came from [the youth] as the program
                                                                      —




 went on." In the remaining few cases where youth were not active in planning, caseworkers
 reported that facilitators made substantial efforts to engage youth in service planning, but
 engagement was a challenge due to parentalissues, lack of motivation or interest from the
 youth and youths'erious mental health issues.


        Here too, the fidelity surveys asked facilitators and caseworkers about the extent to
 which required tasks were performed during this phase of wraparound. Based on the low
 response rate for caseworkers, results for the wraparound facilitators are only included in
 Figure 5.


                                  Figure 5. Plan Implementation Phase Required Facilitator Activities

    continualily assess team members'atisfaction with the
      I


  process and assist team members in the process of conflict
                           resolution.

          l   ensure that a collaborative team approach is utilized to
                     continually revisit and update the plan.

                 I   encourage the team to acknowledge and celebrate
                                       successes.

  I   check in with team members to follow up on progress and
                identify and obtain needed resources.


                     I   hold family team meetings at least every 30 days.


                                                                             0         5        10         15   20    25        30          35

                                                                                            Murnber of Wraparound Facilitators
                                                        ~ Never ~ Seldom         ~ Frequently   e Always


       Nearly all 35 wraparound facilitators who responded to the survey reported
 completing all of the required casework activities at a frequency of "Always" or "Frequently"
 during the Plan Implementation Phase.


                                                      Phase /V: Transition
                                                                                                                                                 42
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                                      D057515
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 44 of 51 PageID #: 2411




                                                                                  Sa   eat Home   Blest Vir inia




        The purposes of the Transition Phase are to plan for the end of wraparound services
 when the team's goals and objectives have been met, to conduct a commencement or some
 type of ritual to celebrate success and to formally discuss where the family can go for help in
 the future.

         Of the 14 closed Safe at Home cases in    the sample, eight had successfully graduated
 the program, and thus, completed the Transition Phase. Stakeholders from the eight
 completed cases reported that the team knew the youth was ready to graduate Safe at
 Home because all the goals set forth had been achieved. All interviewees stated that
 facilitators held some sort of celebration for youth/families to symbolize graduation from the
 program. Often times gifts were given to the youth and in a couple cases scrap books with
 pictures of the journey were also given. Youth, parents and facilitators stated that at the
 celebration the group discussed the youths'chievements and the progress they made
 throughout the life of the case. In five of the eight cases, wraparound facilitators gave youth
 a diploma/certificate, and in a sixth case the facilitator gave the youth a closing letter listing
 all of the successes. All stakeholders reported that the wraparound facilitator provided the
 youth/family with information on where to go for help in the future should it be necessary.
 In most of the cases, the wraparound facilitator offered themselves as a resource should
 issues arise in the future.


         LCA and DHHR fidelity surveys asked facilitators and caseworkers about the extent to
 which required tasks were performed during each phase of wraparound. Results are limited
 to the surveys completed by wraparound facilitators, as displayed in Figure 6.




                                                                                                            43
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                   D057516
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 45 of 51 PageID #: 2412




                                                                                                              Sa   eat Home   Blest Vir inia




                                   Figure 6. Transition Phase Required Facilitator Activities

   I   create a plan for checking in with the family once the formal
                        wraparound process ends.

      l encourage the team to create a rulturally appropriate
  "commencement" celebration that is meaningful to the youth,
     family and team and recognizes their accomplishments.

        l create a document that describes lessons learned, what
       worked well and what did not, and successes of the process.


       I   guide the team in creating a plan that addresses crises that
             may occur after the wraparound process is complete.

   I identify services and supports that wiill continue to meet the

   youth's and family's needs and persist past termination of the
                     formal wraparound process.

                                                                          0       S        10       15   20     2S        30         35

                                                                                      Number of Wraparound Facilitators
                                                  ~ Never   ~ Seldom      a Frequently   ~ Always




         Compared to facilitator responses of required casework activities for the first three
 phases of wraparound, required activities are not being completed as regularly for the
 Transition Phase. For example, just over half (51%) of the facilitators responded that they
 "Always" or "Frequently" created a document that described lessons learned, what worked
 well and what did not, and the successes of the process. It is particularly concerning that only
 57 percent of the facilitators "Always" or "Frequently" created a plan for checking in with the
 family once services end.


                          DHHR      and   LCA   Staff Program Buy-In


           addition to the questions regarding fidelity, LCA and DHHR staff who participated in
                In
 the survey were asked about the extent to which they agreed with statements regarding
 their buy-in to Safe at Home and also generally, their perceptions as to whether or not Safe
 at Home's implementation has gone as planned. Figure 7 represents the responses to those
 statements asked of LCA staff.




                                                                                                                                          44
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                               D057517
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 46 of 51 PageID #: 2413




                                                                                                               Sa   eat Home   Blest Vir inia




                   Figure 7,    LCA   Staff Responses to Program Buy-In & Perception Statements

        Goals and strategies are tied to observable or measurable
                             indicators of success.
    Despite challenges, the team persists in helping the families to
                             meet their goals.
          There are adequate services in the community to fulfil the
                                  service plan,
   The wraparound process and service plan build on and enhance
        the families'apabilities, knowledge, skills, and assets.
 The wraparound process creates an environment that focuses on
  the youth and family's strengths so that they feel comfortable...
 The wraparound process demonstrates respect for and builds on
     the values, beliefs, culture, andidentity of youth and their...
     Services and support strategies integrate the youth into his or
                              her community.
   Services and support strategies take place in the least restdctive
                  setting for youth and their famiii es.
             The team members work cooperatively, sharing in the
               responsibility for plan implementation and success.
    The wraparound team supports the family through formal and
            informal supportsand community relationships.
 The wraparound team consists of individuals agreed upon by the
                                 family.
     Family perspectives are elicited and prioritized in planning for
                                  children.
          The wraparound process is designed to be family driven.
  The DHHR caseworkers are the main link between the facilitator
                           and the family.
  The wraparound facilitator is responsible for teaching the family
  team important skillssuch as brainstorming, conflict resolution...
   Wraparound facilitators take an active role in the collaboration
                             with the team.
    The wraparound process decreases the family's frustration by
                making the system easier to navigate.
  Safe at Home helps to increase the number of children who can
           remain safely in their homes and communities.
     Safe at Home helps to reduce the number of children living in
               West Virginia's congregate care facitities.
   Safe at Horne helps to reduce the number of children living out-
                 of-state in congregate care facilities.
                Safe at Home referral processes operate smoothly.

   Safe at Home eligibility criteria are clear and followed by DHHR
                                  staff.

                                                                                 10            20         30           40            50

                                                                                      Number of LCA Staff

                                      ~ Strongly Disagree     ~ Disagree   ~ Agree     ~ Strongly Agree




          Overall, staff buy-in and perceptions of program success were relatively high,
                       LCA
 with most statements eliciting "Strongly Agree" or "Agree" responses. There were two items

                                                                                                                                          45
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                                D057518
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 47 of 51 PageID #: 2414




                                                                               Sa   eat Home   Blest Vir inia



 which stand out as not following this trend as they received very mixed responses. First, only
 53 percent of LCA staff believed there were an adequate amount of services in the
 community to fulfill service plans. The second item was related to DHHR and LCA teamwork,
 where only 53 percent of LCA staff believed caseworkers were the main link between the
 facilitator and the family.


         Figure 8 provides similar feedback from the perspective of DHHR staff.




                                                                                                         46
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                0057519
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 48 of 51 PageID #: 2415




                                                                                                           sa e at Home vvest vir inia



               Figure 8. DHHR Staff Responses to Program Buy-In & Perception Statements

      Goals and strategies are tied to observable or measurable
                        indicators of success.
    Despite challenges, the team persists in helping the families
                        to meet their goals.
  The wraparound process builds on and enhancesthe
                        families'apabilities,
                         knowledge, skills, and assets.

  Planning is customized to strengths and needs of the children.

  The wraparound process demonstrates respect for and builds
   on the values, beliefs, culture, and identity of the children...

           Services are adequate and available to fulfil the plan.

  Services and support strategies integrate the youth into his or
                         h,er community.
          Services and support strategies take place in the least
                           restrictive setting.
         The team members work cooperatively, sharing in the
             responsibility for implementation and success.
     The wraparound team supports the familythrough forrnal,
              informal and community relationship.
   The wraparound team consists of individuals agreed upon by
                         the family.
  Family perspectives are elicited and prioritized in planning for
                             children.

      Referrals to Safe at Home adhere to the eligibility criteria.

                        Judges are on board with Safe at Home.

    Safe at Home helps to increase the number of children who
         can remain safely in their homes and communities.
  Safe at Home helps to reduce the number of children living in
            West Virginia's congregate care facilities.
     Safe at Home helps to reduce the number of children'living
              out-of-state in congregate care facilities.

                                                                      0      1        2


                                                                                    Number of DHHR Staff
                                    ~ Strongly Disagree     ~ Disagree    ~ Agree    ~ Strongly Agree



          DHHR staff responses indicate relatively high buy-in for Safe at Home and positive
 overall perceptions of the program. Similar to LCA staff, DHHR staff held mixed views as to
 whether or not services were adequate and available to fulfill service plans.

                     Successes and Challenges

                                                                                                                                  47
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                                         D 057520
 Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 49 of 51 PageID #: 2416




                                                                                   Sa   eat Home   Blest Vir inia



          Interviewees were asked about the various successes and challenges that occurred
   with the 40 cases selected for review as well as any suggestions for program improvements.


           Facilitators and caseworkers provided examples of what has worked well for the 40
   cases reviewed; Table 3 offers the opportunity to review the extent to which their responses
   were similar as well as how they differed.

     Table 3. Most Common Facilitator and Caseworker Perceptions of Case Success Factors
Facilitator Responses most common to least          'aseworker Responses     most common to least
Youth/Family Voice and Choice                        Relationship Between the Youth and Facilitator
Youth/Family Motivation to Succeed                   Proactive and Persistent Facilitators
Consistency and Flexibility of the Facilitator       Extra Support of the Facilitator
Changing the School Environment                      Team Collaboration and Effort
Re-evaluating and Changing Approaches                Youth/Family's Motivation to Succeed
Low Turnover of the Formal Support Team              Thorough Insight into the Youth/Family


           Caseworkers'hree most common responses in regard to factors which contributed
   to case success with Safe at Home were all about the diligent work of facilitators. One
   caseworker said, "I think that the amount of time spent by the facilitator with [the youth]
   contributed to the success of [his/her] program. In general, think that the Safe at Home
                                                                  I



   program works because there is an extra person on-site at the youth's home and school,
   interacting with the family and not having caseworker responsibilities, so the facilitators
   spend time connecting to the youths, and this is what really makes the difference. They see
   firsthand what the needs are, and have the resources and time to get the needs addressed."
   Wraparound facilitators'wo most common responses were about the contributions of the
   youth/family in making the case successful.



           All youth reported that Safe at Home has been helpful to them. A few youth reported
   that if not for Safe at Home, they would likely be in placement. All parents reported positive
   overall impressions of the program with one stating, "It's good to have the support. In West
   Virginia, whenever anything happens, the only solution DHHR gives you is for your child to go
   into state custody, because you can't get services and help unless the state has custody. This
   is weird. Like you can't get help unless you give up everything? Safe at Home gives support
   and services without giving up custody and sending your kid away."
                                                                                                             48
   Semi-Annual Progress Report — October 31, 2017




                                                                                                                    D 057521
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 50 of 51 PageID #: 2417




                                                                                Sa   eat Home   Blest Vir inia



         Nearly half the youth and most of the parents reported that having the extra support
 of the wraparound facilitator was the best part of Safe at Home. Other program favorites
 shared by youth were getting involved in the community, finding a placement that was a
 good fit, crisis planning and learning social skills. Parents shared what they liked the best
 about Safe at Home and this included the use of creative and flexible services, the
 nonjudgmental engagement of youth/families and facilitators'illingness to try new services
 when progress is stalled.


          Caseworkers and wraparound facilitators mostly agreed about what some of the most
 difficult challenges were with Safe at Home cases. The five most common responses were:
 youth/family engagement; youth behavior, serious mental health issues or trauma recovery;
 family conflict or problems with the home environment; poor placement choices; and
 obtaining services for youth/families.


         Nearly all youth agreed that the program does not need any changes or
 improvements, but two youth did report that it can be overwhelming to have so many
 service providers involved at once. Parents'uggestions for program improvement ranged
 greatly, but a couple reported that ensuring facilitators'ave excellent communication skills
 and that opening up the program to younger kids were areas that could be addressed.


          Wraparound facilitators'ost common recommended change for the program
 included better/faster communication from caseworkers. One facilitator suggested that a
 solution to the communication barrier might be in giving facilitators more legal decision
 making authority/power so they would not be at the mercy of getting ahold of caseworkers.
 The second most common recommended change for Safe at Home from wraparound
 facilitators was that the caseload of ten is too high. One facilitator suggested that the State
 should implement a caseload tier system so that those with more difficult cases are assigned
 fewer.


        Caseworkers'hree most common answers when asked what could be done to
 mitigate the challenges faced were finding more positive peer influences for youth, finding
 ways to ensure youth consistently attend therapy and better engagement skills which may
 aid in figuring out how to motivate youth to want to be successful.


                 Summary of Process Evaluation Results

                                                                                                          49
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                 D 057522
Case 3:19-cv-00710 Document 130-5 Filed 09/02/20 Page 51 of 51 PageID #: 2418




                                                                                              Sa   eat Home   Blest Vir inia



        Overall, LCAs did well with conforming to the requirements of the Safe at Home
 model and improvements were also noticed over time in wraparound and crisis safety
 planning. However, one area where multiple LCAs fell short was in meeting the required
 timeframe for completing initial wraparound plans. Additionally, one agency in particular did
 not meet the required timeframes for initial CANS assessments or crisis safety plans by a
 large margin and when this agency was excluded from the analysis, it was demonstrated that
 the remaining eight LCAs did in fact meet these timeframes.

          Inspite of wraparound facilitators'onsistent efforts to get youth/families to identify
 natural supports, the vast majority of youth/families did not want others involved or did not
 feel as though they had any natural supports available to involve. In the few cases where
 supports were identified, half of them only included a formal support system. One of the key
 tenets of wraparound is in building and maintaining a strong natural support system so that
 when Safe at Home, DHHR and other formal supports leave, the youth/family will still be able
 to maintain their success without reliance on formal supports and systems.


        The three most common goals youth/families had were improvements in grades,
 behavior and school attendance. Stakeholders also reported that these were also the areas
 in which the greatest level of success has been witnessed, indicating that Safe at Home
 teams are working hard to ensure youth achieve the goals set forth, and they are actually
 accomplishing what they have set out to do.


        The five most common challenges shared by facilitators and caseworkers were:
 youth/family engagement; youth behavior, serious mental health issues or trauma recovery;
 family conflict or problems with the home environment; poor placement choices; and
 obtaining services for youth/families.


 Outcome Evaluation Results:


                  Youth Cohort Analysis
          Between the start of Safe at Home and September 30, 2017                 1,058'outh statewide

   The numbers of youth reported by HZA and the State may differ slightly because the State utilizes weekly tracking
 logs and HZA relies on quarterly FACTS extracts for data. Delayed data entry also contributes to small changes in
 the numbers of youth reported per cohort in each semi-annual evaluation report.

                                                                                                                        50
 Semi-Annual Progress Report — October 31, 2017




                                                                                                                               D 057523
